Title: Samuel J. Harrison to Thomas Jefferson, 25 December 1812
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


          sir Lynchbg Decr 25th–1812 
          Not having had the pleasure of seeing you, when you were last at the Forest; I will thank you to write to me, whether you are disposed to fix a price on your present Crop of Tobo at this time; Deliverable as fast as Convenient, between this, & the middle of May next.
          If you should choose to propose terms, you will of course take the badness of the times into View—and be as cheap as possibl—the Stemed, aught to be lower than the leaf—it Sells now, in Richmond for 2 to $3– only!
          I am Sir Yr. Mo Ob. st.S J Harrison
        